UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 201 5 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33607 GulfMark Offshore, Inc. (Exact name of r egistrant as specified in its charter) Delaware 76-0526032 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 842 West Sam Houston Parkway North, Suite 400 Houston, Texas 24 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 963-9522 Securities registered pursuant to Section 12(b) of the Act: Class A Common Stock, $0.01 p ar v alue New York Stock Exchange (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐ No ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☑ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation in S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☑ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer ☑ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☑ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2015, the last business day of the registrant’s most recently completed second fiscal quarter was $278,976,894 calculated by reference to the closing price of $11.60 for the registrant’s common stock on the New York Stock Exchange on that date. Number of shares of Class A common stock outstanding as of February 26, 2016: 25,809,612 DOCUMENTS INCORPORATED BY REFERENCE The information called for by Part III, Items 10, 11, 12, 13 and 14 of this Form 10-K, will be included in a definitive proxy statement to be filed pursuant to Regulation 14A within 120 days after the end of the fiscal year covered by this Form 10-K, and is incorporated herein by reference. TABLE OF CONTENTS Page PART I Item 1. Business 5 General Business 5 Worldwide Fleet 6 Operating Segments 11 Other 14 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 30 Item 2. Properties 30 Item 3. Legal Proceedings 30 Item 4. Mine Safety Disclosures 30 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 Item 6. Selected Financial Data 33 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 53 Item 8. Financial Statements and Supplementary Data 55 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 86 Item 9A. Controls and Procedures 86 Item 9B. Other Information 86 PART III Item 10. Directors, Executive Officers and Corporate Governance 86 Item 11. Executive Compensation 86 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 86 Item 13. Certain Relationships and Related Transactions, and Director Independence 86 Item 14. Principal Accountant Fees and Services 86 PART IV Item 15. Exhibits and Financial Statement Schedules 87 2 Forward-Looking Statements This Annual Report on Form10-K, particularly in PartI, Item 1 “Business” and Part II, Item7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain or be identified by the words “expect,” “intend,” “plan,” “predict,” “anticipate,” “estimate,” “believe,” “should,” “could,” “may,” “might,” “will,” “project,” “forecast,” “budget” and similar expressions. In addition, any statement concerning future financial performance (including, without limitation, future revenues, earnings or growth rates), ongoing business strategies or prospects, and possible actions taken by or against us, which may be provided by management, are also forward-looking statements as so defined. Statements made by us in this report that contain forward-looking statements may include, but are not limited to, information concerning our possible or assumed future results of operations and statements about the following subjects: ● market conditions and the effect of such conditions on our future results of operations; ● demand for marine supply and transportation services; ● supply of vessels and companies providing services; ● future capital expenditures and budgets for capital and other expenditures; ● sources and uses of and requirements for financial resources; ● market outlook; ● operations outside the United States; ● contractual obligations; ● cash flows and contract backlog; ● timing and cost of completion of vessel upgrades, construction projects and other capital projects; ● asset impairments and impairment evaluations; ● assets held for sale; ● business strategy; ● growth opportunities; ● competitive position; ● expected financial position; ● interest rate and foreign exchange risk; ● financing plans; ● tax planning; ● debt levels and the impact of changes in the credit markets and credit ratings for our debt; ● timing and duration of required regulatory inspections for our vessels; ● plans and objectives of management; ● effective date and performance of contracts; ● outcomes of legal proceedings; ● compliance with applicable laws; ● declaration and payment of dividends; and ● availability, limits and adequacy of insurance or indemnification. These types of statements are based on current expectations about future events and inherently are subject to certain risks, uncertainties and assumptions, many of which are beyond our control, which could cause actual results to differ materially from those expected, projected or expressed in forward-looking statements. It should be understood that it is not possible to predict or identify all risks, uncertainties and assumptions. These risks, uncertainties and assumptions include, among others, the following: ● the risk factors discussed in PartI, Item1A “Risk Factors”; ● operational risk; ● significant and sustained additional declines in oil and natural gas prices; ● sustained weakening of demand for our services; ● general economic and business conditions; ● the business opportunities that may be presented to and pursued by us; ● changes in law or regulations including, without limitation, changes in tax laws; ● fewer than anticipated deepwater and ultra-deepwater drilling units operating in the Gulf of Mexico or other regions in which we operate; ● unanticipated difficulty in effectively competing in or operating in international markets; ● the level of fleet additions by us and our competitors that could result in overcapacity in the markets in which we compete; 3 ● advances in exploration and development technology; ● dependence on the oil and natural gas industry; ● drydocking delays or cost overruns on construction projects or insolvency of shipbuilders; ● inability to accurately predict vessel utilization levels and day rates; ● lack of shipyard or equipment availability; ● our inability to successfully complete the remainder of our current vessel new build programs on-time and on-budget; ● unplanned customer suspensions, cancellations, rate reductions or non-renewals; ● further reductions in capital expenditure budgets by customers; ● ongoing capital expenditure requirements; ● uncertainties surrounding deepwater permitting and exploration and development activities; ● risks relating to compliance with the Jones Act, including the repeal or administrative weakening of the Jones Act or changes in the interpretation of the Jones Act related to the U.S. citizenship qualification; ● uncertainties surrounding environmental and government regulations that could result in reduced exploration and production activities or that could increase our operations costs and operating requirements; ● catastrophic or adverse sea or weather conditions; ● risks of foreign operations, risk of war, sabotage, piracy, cyber-attack or terrorism; ● public health threats; ● disagreements with our joint venture partners; ● assumptions concerning competition; ● risks relating to leverage; ● risks of currency fluctuations; and ● the shortage of or the inability to attract and retain qualified personnel. These statements are based on certain assumptions and analyses made by us in light of our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. There can be no assurance that we have accurately identified and properly weighed all of the factors that affect market conditions and demand for our vessels, that the information upon which we have relied is accurate or complete, that our analysis of the market and demand for our vessels is correct or that the strategy based on such analysis will be successful. The risks and uncertainties included here are not exhaustive. Other sections of this report and our other filings with the Securities and Exchange Commission, or SEC, include additional factors that could adversely affect our business, results of operations and financial performance. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements. Forward-looking statements included in this report are based only on information currently available to us and speak only as of the date of this report. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statement to reflect any change in our expectations or beliefs with regard to the statement or any change in events, conditions or circumstances on which any forward-looking statement is based. In addition, in certain places in this report, we may refer to reports published by third parties that purport to describe trends or developments in energy production and drilling and exploration activity. We do so for the convenience of our investors and potential investors and in an effort to provide information available in the market intended to lead to a better understanding of the market environment in which we operate. We specifically disclaim any responsibility for the accuracy and completeness of such information and undertake no obligation to update such information. 4 PART I ITEM 1. Business GENERAL BUSINESS Our Company GulfMark Offshore, Inc., a Delaware corporation, was incorporated in 1996. We provide offshore marine support and transportation services primarily to companies involved in the offshore exploration and production of oil and natural gas. Our vessels transport materials, supplies and personnel to offshore facilities, and also move and position drilling and production facilities. The majority of our operations are conducted in the North Sea, offshore Southeast Asia and offshore the Americas. We currently operate a fleet of 73 owned or managed offshore supply vessels, or OSVs, in the following regions: 30 vessels in the North Sea, 13 vessels offshore Southeast Asia, and 30 vessels offshore the Americas. Our fleet is one of the world’s youngest, largest and most geographically balanced, high specification OSV fleets. Our owned vessels have an average age of approximately nine years. We have three operating segments: the North Sea, Southeast Asia and the Americas. Our chief operating decision maker regularly reviews financial information about each of these operating segments in deciding how to allocate resources and evaluate our performance. Our operations within each of these geographic regions have similar economic characteristics, services, distribution methods and regulatory concerns. All of the operating segments are considered reportable segments under Financial Accounting Standards Board, or FASB, Accounting Standards Codification No. 280, “Segment Reporting,” or ASC 280. For financial information about our operating segments and geographic areas, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Segment Results” included in PartII, Item7, and Note12 to our Consolidated Financial Statements included in PartII, Item8. Unless otherwise indicated, references to “we”, “us”, “our” and the “Company” refer to GulfMark Offshore, Inc., its subsidiaries and its predecessors. Our principal executive offices are located at 842West Sam Houston Parkway North, Suite400, Houston, Texas77024, and our telephone number at that address is (713)963-9522. We file annual, quarterly, and current reports, proxy statements and other information with the Securities and Exchange Commission, or SEC. Our SEC filings are available free of charge to the public over the internet on our website at http://www.gulfmark.com and at the SEC’s website at http://www.sec.gov. The information provided on our website is not part of this report and is not incorporated by reference in this report. Filings are available on our website as soon as reasonably practicable after we electronically file them with or furnish them to the SEC. You may also read and copy any document we file at the SEC’s Public Reference Room at 100FStreet, NE, Washington, D.C.20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Offshore Marine Services Industry Overview We utilize our vessels to provide services to our customers supporting the construction, positioning and ongoing operation of offshore oil and natural gas drilling rigs and platforms and related infrastructure, and substantially all of our revenue is derived from providing these services. The offshore marine services industry employs various types of OSVs that are used to transport materials, supplies and personnel, and to move and position drilling and production facilities. Offshore marine service providers are employed by companies that are engaged in the offshore exploration and production of oil and natural gas and related services. Services provided by companies in this industry are performed in numerous locations worldwide. The major markets that employ a large number of vessels include the North Sea, offshore Southeast Asia, offshore West Africa, offshore the Middle East, offshore Brazil and the U.S. Gulf of Mexico. Vessel usage is also significant in other international markets, including offshore India, offshore Australia, offshore Trinidad, the Persian Gulf, the Mediterranean Sea, offshore Russia and offshore East Africa. The industry is fragmented with many multi-national and regional competitors. Our business is directly impacted by the level of activity in worldwide offshore oil and natural gas exploration, development and production, which in turn is influenced by trends in oil and natural gas prices. In addition, oil and natural gas prices are affected by a host of geopolitical and economic forces, including the fundamental principles of supply and demand. Beginning in late 2014, the oil and gas industry experienced a significant decline in the price of oil causing an industry-wide downturn which continued through 2015 and into 2016. During that time, t he price of oil declined significantly from over $100 per barrel in July 2014 to below $30 per barrel in February 2016. This downturn has impacted the operational plans for oil companies, resulting in reduced spending for exploration and production activities, and consequently has adversely affected the drilling and support service sector. These changes in industry dynamics decreased demand for OSV services and led to an excess number of vessels in all of our operating regions. We experienced a significant negative impact on day rates and utilization in 2015 that is continuing into 2016. In many regions, day rates for OSV services have fallen below levels needed to sustain our business. The characteristics and current marketing environment in each operating segment are discussed below in greater detail. Each of the major geographic offshore oil and natural gas production regions has unique characteristics that influence the economics of exploration and production and, consequently, the market demand for vessels in support of these activities. While there is some vessel interchangeability between geographic regions, barriers such as mobilization costs, vessel suitability and cabotage restrict migration of some vessels between regions. This is most notable in the North Sea, where vessel design requirements dictated by the harsh operating environment may restrict relocation of vessels into that market and in the U.S. Gulf of Mexico, where entry into the market is subject to the Jones Act restrictions. Conversely, these same design characteristics make North Sea capable vessels unsuitable for other areas where draft restrictions and, to a lesser degree, higher operating costs, restrict migration. 5 WORLDWIDE FLEET In addition to the vessels we own, we manage vessels for third-party owners, providing support services ranging from chartering assistance to full operational management. Although these managed vessels provide limited direct financial contribution, the added market presence can provide a competitive advantage for the manager. In addition, as a result of the industry downturn, we have removed some vessels from active service (also called stacking) to preserve cash flow. The following table summarizes our overall owned, managed and total fleet changes since December 2014 and our stacked vessels as of February 29, 2016: Owned Vessels Managed Vessels Total Fleet December 31, 2014 72 4 76 New-Build Program 1 - 1 Vessel Additions - - - Vessel Dispositions (3 ) (1 ) (4 ) December 31, 2015 70 3 73 New-Build Program - - - Vessel Additions - - - Vessel Dispositions - - - February 29, 2016 70 3 73 Stacked vessels 37 3 40 Vessel Classifications OSVs generally fall into one or more of seven functional classifications derived from their primary or predominant operating characteristics or capabilities. These classifications are not rigid, however, and it is not unusual for a vessel to fit into more than one of the categories. These functional classifications are: ● Anchor Handling, Towing and Support Vessels , or AHTSs , are used to set anchors for drilling rigs and to tow mobile drilling rigs and equipment from one location to another. In addition, these vessels typically can be used in supply roles when they are not performing anchor handling and towing services. They are characterized by shorter after decks and special equipment such as towing winches. Vessels of this type with less than 10,000 brake horsepower, or BHP, are referred to as small AHTSs, or SmAHTSs, while AHTSs in excess of 10,000
